In an action to impress a trust on real property and to declare that the parties to the action own the property as tenants in common, defendants appeal from an order granting plaintiffs’ motion to strike out the four affirmative defenses in the answer as insufficient, with leave to plead over as to the fourth defense; and denying defendants’ cross motion to dismiss the complaint for insufficiency. Order affirmed, with $10 costs and disbursements, with leave to' defendants to plead over as to the fourth defense within ten days from the entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.